



Exhibit 10.1




NOTE
Date
4/8/2020
Note Amount
$1,637,522
Borrower
Westell, Inc.
Lender
JPMorgan Chase Bank, N.A.





1. PROMISE TO PAY.


Borrower promises to pay to the order of Lender the Note Amount, plus interest
on the
unpaid principal balance at the Note Rate, and all other amounts required by
this Note.


2. DEFINITIONS.


“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act.


“Deferral Period” means the six month period beginning on the date of this Note.


“Loan” means the loan evidenced by this Note.


“Maturity Date” means twenty-four (24) months from the date of this Note.


“Note Rate” means an interest rate of 0.98% Per Annum and interest shall accrue
on the unpaid
principal balance computed on the basis of the actual number of days elapsed in
a year of 360 days.


“Per Annum” means for a year deemed to be comprised of 360 days.


“SBA” means the Small Business Administration, an Agency of the United States of
America.


3. CONDITIONS PRECEDENT TO FUNDING OF LOAN.


Before the funding of the Loan, the following conditions must be satisfied:


A. Lender has approved the request for the Loan.





--------------------------------------------------------------------------------







B. Lender has received approval from SBA to fund the Loan.


4. PAYMENT TERMS.


Borrower will pay this Note as follows:


A. No Payments During Deferral Period. There shall be no payments due by
Borrower during the
Deferral Period.


B. Principal and Interest Payments. Commencing one month after the expiration of
the Deferral
Period, and continuing on the same day of each month thereafter until the
Maturity Date,
Borrower shall pay to Lender monthly payments of principal and interest, each in
such equal
amount required to fully amortize the principal amount outstanding on the Note
on the last day
of the Deferral Period by the Maturity Date.


C. Maturity Date. On the Maturity Date, Borrower shall pay to Lender any and all
unpaid principal
plus accrued and unpaid interest plus interest accrued during the Deferral
Period. This Note will
mature on the Maturity Date.


D. If any payment is due on a date for which there is no numerical equivalent in
a particular calendar
month then it shall be due on the last day of such month. If any payment is due
on a day that is
not a Business Day, the payment will be made on the next Business Day. The term
“Business Day”
means a day other than a Saturday, Sunday or any other day on which national
banking
associations are authorized to be closed.


E. Payments shall be allocated among principal and interest at the discretion of
Lender unless
otherwise agreed or required by applicable law. Notwithstanding, in the event
the Loan, or any
portion thereof, is forgiven pursuant to the Paycheck Protection Program under
the federal CARES
Act, the amount so forgiven shall be applied to principal.


F. Borrower may prepay this Note at any time without payment of any premium.


5. CERTIFICATIONS.


Borrower certifies as follows:


A. Current economic uncertainty makes this Loan necessary to support the
ongoing operations of Borrower.


B. Loan funds will be used to retain workers and maintain payroll or make
mortgage payments, lease payments, and utility payments.





--------------------------------------------------------------------------------







C. During the period beginning on February 15, 2020 and ending on
December 31, 2020, Borrower has not and will not receive another loan
under this program.


D. Borrower was in operation on February 15, 2020 and (i) had employees
for whom it paid salaries and payroll taxes, or (ii) paid independent
contractors as reported on a 1099-Misc.


6. AGREEMENTS.


Borrower understands and agrees, and waives and releases Lender, as follows:


A. The Loan would be made under the SBA’s Paycheck Protection Program.
Accordingly, it must be submitted to
and approved by the SBA. There is limited funding available under the Paycheck
Protection Program and so all
applications submitted will not be approved by the SBA.


B. Lender is participating in the Payroll Protection Program to help businesses
impacted by the economic impact
from COVID-19. However, Lender anticipates high volume and there may be
processing delays and system
failures along with other issues that interfere with submission of your
application to SBA. Lender does not
represent or guarantee that it will submit the application before SBA funding is
no longer available or at all.
You agree that Lender is not responsible or liable to you (i) if the application
is not submitted to the SBA until
after SBA stops approving applications, for any reason or (ii) if the
application is not processed. You forever
release and waive any claims against Lender concerning failure to obtain the
Loan. This release and waiver
applies to but is not limited to any claims concerning Lender’s (i) pace, manner
or systems for processing or
prioritizing applications, or (ii) representations by Lender regarding the
application process, the Paycheck
Protection Program, or availability of funding. This agreed to release and
waiver supersedes any prior
communications, understandings, agreements or communications on the issues set
forth herein.


C. Forgiveness of the Loan is only available for principal that is used for the
limited purposes that qualify for forgiveness under SBA requirements,
and that to obtain forgiveness, Borrower must request it and must
provide documentation in accordance with the SBA requirements, and
certify that the amounts Borrower is requesting to be forgiven qualify
under those requirements. Borrower also understand that Borrower
shall remain responsible under the Loan for any amounts not forgiven,
and that interest payable under the Loan will not be forgiven but that
the SBA may pay the Loan interest on forgiven amounts.


D. Forgiveness is not automatic and Borrower must request it. Borrower is
not relying on Lender for its understanding of the requirements for
forgiveness such as eligible expenditures, necessary
records/documentation, or possible reductions due to changes in
number of employees or compensation. Rather Borrower will consult
the SBA’s program materials.





--------------------------------------------------------------------------------







E. The application for this Loan is subject to review and that Borrower may
not receive the Loan. The Loan also remains subject to availability of
funds under the SBA’s Payment Protection Program, and to the SBA
issuing an SBA loan number.


7. DEFAULT.


Borrower is in default under this Note if Borrower:


A. Fails to make a payment when due under the Note or otherwise fails to comply
with any
provision of this Note.


B. Does not disclose, or anyone acting on its behalf does not disclose, any
material fact to
Lender or SBA.


C. Makes, or anyone acting on its behalf makes, a materially false or misleading
representation, attestation or certification to Lender or SBA in connection with
Borrower’s request for this Loan under the CARES Act, or makes a false
certification
under paragraph 5 of his Note.


D. Fails to comply with all of the provisions of this Note.


E. Becomes the subject of a proceeding under any bankruptcy or insolvency law,
has a
receiver or liquidator appointed for any part of its business or property, or
makes an
assignment for the benefit of creditors.


F. Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure
without Lender’s prior written consent.


G. Becomes the subject of a civil or criminal action that Lender believes may
materially
affect Borrower’s ability to pay this Note.


8. LENDER’S RIGHTS IF THERE IS A DEFAULT.


Without notice or demand and without giving up any of its rights, Lender may:


A. Require immediate payment of all amounts owing under this Note.


B. Collect all amounts owing from Borrower.


C. File suit and obtain judgment.


9. LENDER’S GENERAL POWERS.


Without notice or Borrower’s consent, Lender may incur expenses to collect
amounts due under this
Note and enforce the terms of this Note. Among other things, the expenses may
include reasonable





--------------------------------------------------------------------------------





attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from
Borrower or add the expenses to the principal balance;


10. GOVERNING LAW AND VENUE; WHEN FEDERAL LAW APPLIES.


When SBA is the holder, this Note shall be interpreted and enforced under
federal law, including SBA
regulations. Lender or SBA may use state or local procedures for filing papers,
recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive
any federal immunity from state or local control, penalty, tax, or liability. As
to this Note, Borrower
may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of
SBA, or preempt federal law.


If the SBA is not the holder, this Note shall be governed by and construed in
accordance with the laws
of the State of Ohio where the main office of Lender is located. MATTERS
REGARDING INTEREST TO
BE CHARGED BY LENDER AND THE EXPORTATION OF INTEREST SHALL BE GOVERNED BY
FEDERAL LAW
(INCLUDING WITHOUT LIMITATION 12 U.S.C. SECTIONS 85 AND 1831u) AND THE LAW OF
THE STATE
OF OHIO. Borrower agrees that any legal action or proceeding with respect to any
of its obligations
under this Note may be brought by Lender in any state or federal court located
in the State of Ohio,
as Lender in its sole discretion may elect. Borrower submits to and accepts in
respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
Borrower waives any
claim that the State of Ohio is not a convenient forum or the proper venue for
any such suit, action or
proceeding. The extension of credit that is the subject of this Note is being
made by Lender in Ohio.


11. SUCCESSORS AND ASSIGNS.


Under this Note, Borrower includes its successors, and Lender includes its
successors and assigns.


12. GENERAL PROVISIONS.


A. Borrower must sign all documents necessary at any time to comply with the
Loan.


B. Borrower’s execution of this Note has been duly authorized by all necessary
actions of its
governing body. The person signing this Note is duly authorized to do so on
behalf of Borrower.


C. This Note shall not be governed by any existing or future credit agreement or
loan agreement
with Lender. The liabilities guaranteed pursuant to any existing or future
guaranty in favor of
Lender shall not include this Note. The liabilities secured by any existing or
future security
instrument in favor Lender shall not include this Note.


D. Lender may exercise any of its rights separately or together, as many times
and in any order it
chooses. Lender may delay or forgo enforcing any of its rights without giving up
any of them.


E. Borrower may not use an oral statement of Lender or SBA to contradict or
alter the written
terms of this Note.


F. If any part of this Note is unenforceable, all other parts remain in effect.







--------------------------------------------------------------------------------





G. To the extent allowed by law, Borrower waives all demands and notices in
connection with this
Note, including presentment, demand, protest, and notice of dishonor.


H. Borrower’s liability under this Note will continue with respect to any
amounts SBA may pay
Bank based on an SBA guarantee of this Note. Any agreement with Bank under which
SBA may
guarantee this Note does not create any third party rights or benefits for
Borrower and, if SBA
pays Bank under such an agreement, SBA or Bank may then seek recovery from
Borrower of
amounts paid by SBA.


I. Lender reserves the right to modify the Note Amount based on documentation
received from
Borrower.


13. ELECTRONIC SIGNATURES.
Borrower’s electronic signature shall have the same force and effect as an
original signature and
shall be deemed (i) to be “written” or “in writing” or an “electronic record”,
(ii) to have been signed
and (iii) to constitute a record established and maintained in the ordinary
course of business and an
original written record when printed from electronic files. Such paper copies or
“printouts,” if
introduced as evidence in any judicial, arbitral, mediation or administrative
proceeding, will be
admissible as between the parties to the same extent and under the same
conditions as other
original business records created and maintained in documentary form.


14. BORROWER’S NAME AND SIGNATURE:


Borrower:


Westell, Inc.


By: /s/ Larry Alfonso


Printed Name: Larry Alfonso


Title: Director of Contracts & Technical Accounting


Date Signed: 4/8/2020







